Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 1 of 44 PAGEID #: 708




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ONEIDA CONSUMER, LLC, et al.,          :
                                       :
            Plaintiffs,                : CASE NO. 2:20-cv-02043-JLG-EPD
                                       :
      v.                               :
                                       : JUDGE GRAHAM
ELYSE FOX d/b/a FINEST FLATWARE, :
                                       : MAGISTRATE JUDGE ELIZABETH
                                       : PRESTON DEAVERS
            Defendant.                 :
__________________________________________________

 DEFENDANT ELYSE FOX d/b/a FINEST FLATWARE’S BRIEF ON LEGAL ISSUES
             RELEVANT TO PLAINTIFF ONEIDA’S CLAIMS

        Defendant Elyse Fox, dba Finest Flatware is submitting her legal brief addressing the legal

issues relevant to Oneida’s claims in this lawsuit pursuant to the Court’s Order of August 14, 2020.


                                              Respectfully submitted,

                                              /s/ Robert G. Schuler
                                              Robert G. Schuler              (0039258)
                                              Robert G. Cohen                (0041707)
                                              Saša Trivunić                  (0096722)
                                              KEGLER, BROWN, HILL + RITTER CO., L.P.A.
                                              65 East State Street, Suite 1800
                                              Columbus, Ohio 43215
                                              PH: 614-462-5400; Fax: 614-464-2634
                                              rschuler@keglerbrown.com
                                              rcohen@keglerbrown.com
                                              strivunic@keglerbrown.com

                                              Counsel for Defendant
                                              Elyse Fox d/b/a Finest Flatware




113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 2 of 44 PAGEID #: 709




                                     Robert E. Zaytoun             (NC Bar #6942)
                                     Matthew D. Ballew             (NC Bar #39515)
                                     John R. Taylor                (NC Bar #43248)
                                     ZAYTOUN, BALLEW & TAYLOR, PLLC
                                     3130 Fairhill Drive, Suite 100
                                     Raleigh, NC 27612
                                     PH: 919-832-6690; Fax: 919-831-4793
                                     rzaytoun@zaytounlaw.com
                                     mballew@zaytounlaw.com
                                     jtaylor@zaytounlaw.com
                                     Co-Counsel for Defendant
                                     Admitted Pro Hac 06/09/2020




                                           ii
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 3 of 44 PAGEID #: 710




                                   TABLE OF CONTENTS AND
                              SUMMARY OF POINTS AND AUTHORITIES

I.      Introduction ................................................................................................................... 1

II.     Transferability of Oneida’s Warranty to a Reseller’s Customer .............................. 1

        A. Relevant facts to which the law will be applied..................................................... 1
        B. Oneida’s contention that it limited its warranty to only goods sold by authorized
           dealers is contrary to both its express warranty terms and New York statutory
           law which governed the same................................................................................... 4
             New York General Business Law 369-b precluded Oneida or Robinson from limiting
             the manufacturer’s warranty on the Oneida flatware to only product resold by
             authorized dealers. Thus, even if Oneida or Robinson had ever attempted to limit the
             manufacturer’s warranty on the Oneida flatware sold— which neither did prior to
             December 2018 — that effort would have been in in violation of and void under
             applicable New York law.

        C. Defendant Fox’s right to pass on the Oneida warranty to her customers, was
           understood by the contracting parties, and was part of the basis of her bargain
           with Robinson and Oneida ....................................................................................... 5
             Under Ohio Revised Code Section 1302.26 (UCC 2-313), the manufacturer’s warranty
             on all Oneida flatware passed to Ms. Fox when she purchased her flatware from Oneida
             and Robinson. The terms of that warranty were unrestricted as to the nature of the
             reseller that later resold the product. After title to that product passed from
             Oneida/Robinson to Ms. Fox, Oneida could no more change the warranty on those
             goods than it could go back to Ms. Fox and attempt to increase the price and obtain
             additional money for her previous purchase of the goods. See Ohio Sav Bank v. H. L.
             Vokes Co., 54 Ohio App. 3d 68, 71 (8th Dist.1989). Any attempt by Oneida to change
             the terms of its warranty after the underlying product had been sold to Ms. Fox,
             necessarily required the consent of Ms. Fox. Gold Kist, Inc. v. Citizens & Southern
             Nat’l Bank of S.C., 286 S.C. 272, 274-75, 333 S.E.2d 67 (S.C.Ct.App.1985); Nicholson
             v. Jayco, Inc., N.D.Ohio No. 5:15-cv-2010, 2016 BL 323076 (Sept. 29, 2016)

        D. Basic principles of warranty law also support the transferability of the
           manufacturer’s warranty by Ms. Fox to her customers ..................................... 11
             Warranties are creatures of contract and as such are controlled by contract law
             principles. See Hyundai Motor Am., Inc. v. Goodin, 2005 BL 69490 (Ind. Feb. 22,
             2005). Notwithstanding, most jurisdictions do not require privity of contract in order
             to sustain a claim for breach of warranty. See, e.g., Nicholson v. Jayco, Inc., N.D.Ohio
             No. 5:15-cv-2010, 2016 BL 323076 (Sept. 29, 2016) (“Privity is not required to impose
             liability for breach of an express warranty.”) By not requiring vertical privity of


                                                                        iii
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 4 of 44 PAGEID #: 711




             contract, the law many years ago paved the way for the clear transferability of
             warranties to the end consumer.
             Several sections of the Ohio Revised Code are instructive on the transferability of the
             unrestricted manufacturer’s warranty on Oneida flatware to Ms. Fox’s customers.
             Official Comment 2 to R.C. 1203.26 states that, “the warranty sections of this Article
             [Chapter] are not designed in any way to disturb those lines of case law growth which
             have recognized that warranties need not be confined either to sales contracts or to the
             direct parties to such a contract.” In other words, by enacting R.C. 1302.26, the
             legislature did not intend to limit the extension of a seller’s warranty to a party outside
             the contract, if that was the contracting parties’ intention. Clearly that was the case
             here, as Ms. Fox was actually supplied with extra manufacturer’s warranty cards to
             include in her packages to her consumer purchasers.
             Moreover, Comment 1 to Ohio R.C. 1302.29 provides that the statutory section is
             designed to “protect a buyer from unexpected and unbargained language of
             disclaimer.” Here, Oneida never discussed any restriction on its manufacturer’s
             warranty prior to the time Ms. Fox made her purchases from Oneida and/or Robinson.
             Such unbargained for disclaimers are precluded by Ohio R.C. 1302.29.


        E. Can a trademark owner later cancel a warranty that was part of the sales
           transaction by de-authorizing a reseller? ............................................................. 15
             No. An unrestricted warranty issued with purchased goods becomes part of the sales
             transaction, as it was part of the bargain obtained by the buyer. See Ohio R.C. 1302.26.
             In this case it was part of the bargain Ms. Fox received when she purchased her Oneida
             flatware. Like any other contract term, it cannot be amended or limited after the sales
             transaction without a subsequent agreement by the buyer. Gold Kist, Inc. v. Citizens &
             Southern Nat’l Bank of S.C., 286 S.C. 272, 274-75, 333 S.E.2d 67 (S.C.Ct.App.1985);
             See Ohio Sav Bank v. H. L. Vokes Co., 54 Ohio App. 3d 68, 71 (8th Dist.1989).


        F. Does the failure or refusal by a reseller to enter into an agreement allowing
           Oneida an opportunity to inspect the reseller’s goods give Oneida a basis to
           cancel its warranty? ................................................................................................ 16
             No. Again, given that a warranty is a creature of contract, Ford Motor Credit Co. v.
             Mendola, 427 N.J. Super. 226, 48 A.3d 366 (N.J. Super. Ct. App. Div. 2012) (“[C]laims
             of breach of warranty [] derive from the law of contracts.”), the sole issue is
             determining what the terms of the manufacturer’s warranty were at the time the
             contract, i.e. the underlying sales transaction, occurred. Oneida’s written warranty is
             not now, nor was it at the time that it and Robinson sold product to Ms. Fox, limited to
             only authorized dealers, or customers of authorized dealers. As explained above,
             Oneida cannot amend that warranty now and make the amended terms retroactive.




                                                                     iv
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 5 of 44 PAGEID #: 712




III.    What rights does a trademark owner have to control product after it has been sold
        by the trademark owner. ............................................................................................. 17

        A. Relevant facts to which the law will be applied. .................................................. 17


        B. U.S. law has long recognized that trademark rights are limited by the first sale
           doctrine. ................................................................................................................... 19

             Under the first sale doctrine, “the trademark protections of the Lanham Act are
             exhausted after the trademark owner’s first authorized sale of that product.” 263 F.3d
             1297, 1301 (11th Cir.2001). Under this doctrine, “a markholder may no longer control
             branded goods after releasing them into the stream of commerce. After the first sale,
             the brandholder’s control is deemed exhausted. Down-the-line retailers are free to
             display and advertise the branded goods.” Osawa & Co. v. B&H Photo, 589 F.Supp.
             1163, 1173 (S.D.N.Y.1984). Stated otherwise, under the first sale doctrine, “a
             markholder may no longer control branded goods after releasing them into the stream
             of commerce.” McDonald’s Corp. v. Shop at Home, Inc., 82 F.Supp.2d 801, 812
             (M.D.Tenn.2000). As explained by the Ninth Circuit Court of Appeals in Sebastian
             Int'l, Inc. v. Longs Drug Stores Corp., 53 F.3d 1073 (9th Cir.1995) “the ‘first sale’ rule
             preserves an area for competition by limiting the producer’s power to control the resale
             of its product.” “The right of a producer to control distribution of its trademarked
             product does not extend beyond the first sale of the product.” Id. As explained by the
             Court in Sebastian, a trademark owner cannot stop an unauthorized reseller which
             legally acquired the trademarked product from selling that product downstream. The
             trademark owner’s ability to control the distribution of its product ends once it places
             that product into the stream of commerce.
             The holding in Sebastian squarely applies to the facts in this case.


             1. Under the first sale doctrine, a trademark owner has the right to control the
                quality of its trademark goods before they enter the stream of commerce. ..... 22
                   The owner of a trademark is entitled to require “that no merchandise be distributed
                   without its first being inspected by the holder or its agent to insure quality.” El
                   Greco Leather Prods. Co., Inc. v. Shoe World, Inc., 806 F.2d 392 (2d Cir.1986),
                   cert. denied, 484 U.S. 817, 108, S.Ct. 71, 98, L.Ed.2d 34 (1987); FURminator, Inc.
                   v. Kirk Weaver Enters., Inc., 545 F.Supp.2d 685, 690 (N.D.Ohio 2008) (“Courts in
                   the Sixth Circuit are in agreement with the Second Circuit” that, “[i]f the trademark
                   owner did not approve the original sale, the goods cannot be considered genuine as
                   a matter of law and infringement is established.”) However, once the trademark
                   owner approves of a sale, the rights of the trademark owner are exhausted.
                   McDonald’s Corp., 82 F.Supp.2d. at 811 (“It does not matter that the owner of the
                   trademark objects to the use of its mark, as long as one approved sale has already


                                                                         v
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 6 of 44 PAGEID #: 713




                occurred.”) (citing Restatement of the Law 3d, Unfair Competition, Section 24
                (1995))
            2. Some courts have recognized a post-first sale quality control exception to the
               first sale doctrine in limited, fact-specific circumstances................................. 27
                While neither the United States Sixth Circuit Court of Appeals, nor any district
                court within the Sixth Circuit, has ever adopted a quality control exception to the
                first sales doctrine, the United States Second Circuit Court of Appeals has adopted
                such an exception when a reseller intentionally subverts quality control measures
                that a trademark owner has established to maintain the quality of its branded
                product after those goods are released into the stream of commerce. See Warner-
                Lambert Co. v. Northside Dev. Corp., 86 F.3d 3 (2d Cir.1996), and Zino Davidoff
                SA v. CVS Corp., 571 F.3d 238 (2d Cir.2009). As articulated by that court:

                         [A] trademark holder is entitled to an injunction against one who would
                         subvert its quality control measures upon a showing that (i) the asserted
                         quality control procedures are established, legitimate, substantial, and
                         nonpretextual, (ii) it abides by these procedures, and (iii) sales of products
                         that fail to conform to these procedures will diminish the value of the mark.

                Zino Davidoff SA v. CVS Corp., 571 F.3d 238, 244 (2d Cir.2009)(citing Warner-
                Lambert, 86 F.3d at 6). The Davidoff/Warner-Lambert quality control exception
                has no application in this case for multiple reasons including that Ms. Fox has never
                been alleged to have subverted any quality control measures.

                More significantly, Oneida never had any quality control measure in place at the
                time that Ms. Fox purchased her inventory. For related reasons, Oneida cannot meet
                the quality control exception as articulated by the district court in Skullcandy, Inc.
                v. Filter USA, Inc., 2019 U.S. Dist. LEXIS 104393. Not only did Oneida not have
                quality control measures in place at the time it sold product to Ms. Fox, but it never
                plead what its quality control measures were and how the products sold by Ms. Fox
                “fail to meet these quality control measures,” a necessary pleading requirement. Id.
                at *23 (quoting Wellnext LLC v. OVM LLC, S.D. Fla. No. 17-CV-62107, 2017 U.S.
                Dist. LEXIS 218128, *3).

            3. What are a trademark owner’s rights to take steps to protect its trademark when
               it believes that a reseller is failing to exercise reasonable care of the goods? . 32
                A trademark owner has the ability to implement post-first sale quality control
                measures vis-à-vis authorized dealer agreements. See Warner-Lambert Co. v.
                Northside Dev. Corp., 86 F.3d 3 (2d Cir.1996), and Zino Davidoff SA v. CVS Corp.,
                571 F.3d 238 (2d Cir.2009). Such agreements can require authorized dealers to
                abide by the trademark owner’s post-sale quality control measures, and require the
                authorized dealer not to sell product to unauthorized dealers. However, as
                explained by the Ninth Circuit Court of Appeals in Sebastian Int'l, Inc. v. Longs
                Drug Stores Corp., 53 F.3d 1073 (9th Cir. 1995), if an authorized dealer sells to an
                unauthorized dealer, the brand owner’s recourse is not to sue the unauthorized

                                                          vi
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 7 of 44 PAGEID #: 714




                  reseller in a trademark infringement action, but to pursue a breach of contract action
                  against the authorized reseller that breached the authorized dealer agreement.


             4. Does Ms. Fox have a duty (under contract, common law, uniform commercial
                code) to care for the product? ............................................................................ 33
                  No. Neither Ms. Fox’ purchase orders with or confirmations from Robinson or
                  Oneida, nor the common law or the Uniform Commercial Code impose such a
                  duty on her. Notwithstanding, she has always maintained the high quality of her
                  inventory as reflected by the facts she has a lifetime positive rating of 99% on
                  Amazon, with over 12,000 purchaser feedbacks, and a lifetime positive rating of
                  100% on eBay, with over 100,000 sales of Oneida flatware. (Fox Aff. ¶25).

IV.    The Doctrines of Estoppel and Abandonment are relevant and applicable here
       against Oneida’s efforts to destroy Ms. Fox’s business. ............................................. 34

V.      CONCLUSION ............................................................................................................ 36




                                                                    vii
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 8 of 44 PAGEID #: 715




        I.      Introduction.

        Pursuant to the Court’s Order of August 14, 2020, Defendant Elyse Fox submits the

following brief addressing the legal issues relevant to Oneida’s claims in this lawsuit, including

(1) the transferability of Oneida’s warranty by Ms. Fox to her customers, and (2) what rights

Oneida has, if any, to issue and enforce new quality control measures against a reseller ex post

facto, i.e., after it has sold product to that reseller with no such measures in place at the time of

sale.

        In addressing these broader legal issues, Ms. Fox has set forth the relevant facts and

applicable law that controls the specific questions that the Court identified in its August 14, 2020

Order, including (a) can a trademark owner later cancel a warranty that was part of the sales

transaction by de-authorizing a reseller; (b) does the failure or refusal by a reseller to enter into an

agreement allowing Oneida an opportunity to inspect the reseller’s goods give Oneida a basis to

cancel its warranty; (c) what are a trademark owner’s rights to take steps to protect its trademark

when it has reason to believe a reseller is failing to exercise reasonable care of the goods; and (d)

does Ms. Fox have a duty (under contract, common law, uniform commercial code) to care for the

product. Those specific questions are individually addressed after setting forth the broader legal

principles that control this case.

        II.     Transferability of Oneida’s Warranty to a Reseller’s Customer.

                A. Relevant facts to which the law will be applied.

        Since at least as early as 2010, the published warranty on Oneida’s flatware has remained

substantively unchanged. That complete warranty reads as follows:

        WARRANTY INFORMATION
        Stainless Steel Limited Lifetime Warranty


113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 9 of 44 PAGEID #: 716




        What is Covered: Each piece of fine quality stainless is warranted against original
        defects in workmanship and materials.
        What is Not Covered: This warranty does not cover any damage or defects caused
        by misuse, abuse, or failure to use proper care in accordance with the instructions
        provided.
        How Long Coverage Lasts: This warranty provides a limited lifetime period of
        coverage. The duration of the lifetime coverage is measured by lifetime of the
        original owner.
        What Our Company Will Do: Our company will, at its option, send a replacement
        piece (not the complete set) at no cost to you. A similar piece will be used for
        replacement if the original pattern is no longer available.

        How You Get Service: Notify us by sending a letter, the affected piece(s), proof of
        purchase and original warranty to the address below. You will be responsible for
        return shipping costs.
(See Exhibit F to Elyse Fox’s June 24, 2020 Affidavit (hereinafter referred to as “Fox Aff. ¶__”),

containing a copy of Oneida’s current warranty as it appears on its website.) This warranty is

substantively identical to the warranty published on Oneida’s website in 2015, 2012, and 2010.

(See Elyse Fox Supplemental Affidavit dated August 28, 2020 (hereinafter referred to as “Fox

Supp. Aff. ¶__”), ¶ 5).          Moreover, Oneida’s current manufacturer’s flatware warranty is

substantively identical to the warranty on the Oneida flatware when it was manufactured and sold

by Oneida’s exclusive licensee, Robinson. (Fox Aff. ¶¶29-30).

        A review of the terms of the published Oneida flatware warranty, at all relevant times,

reveals the written warranty was never restricted or otherwise limited based upon the identity or

status of a reseller or dealer, whether authorized or not. (See Fox Supp. Aff. ¶5, and exhibits

referenced therein). Oneida’s representations in this lawsuit to the contrary are simply not true.

This is further confirmed by the supplemental affidavits of both Defendant Fox (Fox Supp. Aff. ¶

6) and Laureen M. Montalbano, Robinson Home Products Inc.’s Sales Manager from 2007 to 2020

(Montalbano Supp. Aff. ¶10).




                                                      2
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 10 of 44 PAGEID #: 717




        Nor did the warranty terms contain any language restricting Defendant Fox’s ability to

transfer the warranty to subsequent purchasers. Oneida could have included such terms but did

not, and Defendant Fox never agreed to modify the same. The warranty terms shown above were

an essential part of the bargained-for agreement Ms. Fox relied upon as she purchased millions of

dollars of flatware which Oneida knew were for resale. These plain warranty terms ensured that

Ms. Fox’s future customers would always be covered by a warranty “measured by the lifetime of

the original owner.” She would never have purchased the product without such a transferrable

warranty.

        Contrary to the terms of its expressed warranty policy, Oneida just recently began denying

warranty claims to customers of Defendant Fox who purchased flatware from Ms. Fox while she

was an authorized dealer of Ms. Fox. By way of example, on July 24, and December 5, 2019, Ms.

Fox sold Oneida flatware to Nancy Thomas. (Fox Supp. Aff. ¶10). These sales were made by Ms.

Fox while she was an authorized dealer of Oneida flatware, and long before Oneida came up with

the new litigation position that unauthorized dealers could not pass on the Oneida warranty. (Fox

Supp. Aff. ¶11). On July 11, 2020, Ms. Thomas made a warranty claim on her purchase, claiming

one of the forks purchased had bent tines. (Fox Supp. Aff. ¶12). Six weeks after the warranty claim

was made, Oneida responded to Ms. Thomas, denying the claim because Oneida had stopped doing

business with Ms. Fox. (Id.). Oneida directed Ms. Thomas back to Ms. Fox. Id. Ms. Fox satisfied

the warranty claim the same day she was notified of the claim by Ms. Thomas. (Fox Supp. Aff.

¶13).

        These actions by Oneida are in breach of the warranty obligations it owes to Ms. Fox and

her customers, and they are further evidence of Oneida’s underlying motive to hurt Ms. Fox’s

business in any way it can.



                                                    3
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 11 of 44 PAGEID #: 718




                B. Oneida’s contention that it limited its warranty to only goods sold by
                   authorized dealers is contrary to both its express warranty terms and New
                   York statutory law which governed the same.

        As set forth above, the manufacturer’s warranty on Oneida flatware is not currently, nor

has it ever been, limited based upon the status of the reseller which sold the product to the end

consumer. Nowhere in its published warranty statements did Oneida ever limit its manufacturer’s

warranty to claims brought by only those who purchased their product from authorized Oneida

dealers. Even Oneida’s current published manufacturer’s warranty does not contain such a

restriction. Any argument to the contrary now by Oneida is an after-the-fact litigation creation.

        Not only would including such a warranty limitation have been detrimental to Oneida’s

profits generated by resellers such as Defendant Fox, but also historically both Oneida and

Robinson were precluded from doing so by law. Prior to 2017 Oneida was headquartered in New

York. (Fox Supp. Aff. ¶39). Robinson was headquartered in New York at all times that Ms. Fox

did business with Robinson. (Id. at ¶40). New York currently has, and at all relevant times had,

a statute directly on point that prohibits a manufacturer from limiting its warranty on a product

based solely on a dealer’s identity or status as an authorized dealer. New York General Business

Law 369-b provides as follows:

        A warranty or guarantee of merchandise may not be limited by a manufacturer
        doing business in this state solely for the reason that such merchandise is sold by a
        particular dealer or dealers, or that the dealer who sold the merchandise at retail
        has, since the date of sale, either gone out of business or no longer sells such
        merchandise. Any attempt to limit the manufacturer's warranty or guarantee for the
        aforesaid reason is void.

N.Y.GBL 369-b. As the Practice Commentary to section 369-b makes clear, the purpose of the

law is to:

        prevent denial of manufacturer warranty service to customers . . . because goods
        were sold by unauthorized dealers . . . Abuse may arise if the manufacturer seeks



                                                     4
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 12 of 44 PAGEID #: 719




        to avoid an express warranty because the "wrong" dealer sold the goods . . . this is
        the evil at which [GBL] 369-b is aimed.

GBL 369-b, Practice Commentaries, McKinney's Consol. Laws of N.Y., Vol. 19, at 523-24

(Givens). Thus, even if Oneida or Robinson had ever attempted to limit the manufacturer’s

warranty on the Oneida flatware sold—which neither did—that effort would have been in in

violation of and void under applicable New York law.

                C. Defendant Fox’s right to pass on the Oneida warranty to her customers,
                   was understood by the contracting parties, and was part of the basis of her
                   bargain with Robinson and Oneida.

        When a contract is for the sale of goods, the Uniform Commercial Code applies. See

Summit Tree & Landscaping v. Stow Contracting, LLC, 9th Dist. Summit No. 24515, 2009-Ohio-

5794, ¶ 1 (“Ohio’s Uniform Commercial Code applies because the agreement in this case involved

the sale of goods.”). In Ohio, R.C. 1302.02 (Ohio’s version of UCC 2-102) states that, “[u]nless

the context otherwise requires, sections 1302.01 to 1302.98, inclusive, of the Revised Code,”

Ohio’s codification of the UCC, “apply to transactions in goods.” Here, Fox contracted with

Oneida and Robinson, at different points in time, to purchase flatware. These were contracts for

the sale of goods, not services. Therefore, the Uniform Commercial Code applies to all purchases

of flatware that Ms. Fox made from Oneida and Robinson.

        As set forth in Ohio Revised Code Section 1302.26 (UCC 2-313), an express warranty is

created when an affirmation of fact is made by a seller to a buyer:

        1302.26 Express warranties by affirmation, promise, description, sample -
        UCC 2-313.

        (A) Express warranties by the seller are created as follows:

            (1) Any affirmation of fact or promise made by the seller to the buyer which
                relates to the goods and becomes part of the basis of the bargain creates an
                express warranty that the goods shall conform to the affirmation or promise.



                                                     5
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 13 of 44 PAGEID #: 720




        At all relevant times that Ms. Fox purchased Oneida flatware from either Oneida or

Robinson, there was a published manufacturer’s warranty that provided “each piece of fine quality

stainless is warranted against original defects in workmanship and materials.” To the extent that

the flatware had such defects, Oneida and Robinson promised to replace the goods. An express

warranty was created at the time that Oneida and/or Robinson (the Sellers) sold Oneida product to

Ms. Fox (the Buyer).

        The limited lifetime express warranty became part of the basis of the bargain and was a

valuable contract right that passed to Ms. Fox and that she relied upon at the time of sale. After

title to that product passed from Oneida/Robinson to Ms. Fox, Oneida could no more change the

warranty on those goods than it could go back to Ms. Fox and attempt to increase the price and

demand additional payment for the goods she had already purchased. See Ohio Sav Bank v. H. L.

Vokes Co., 54 Ohio App. 3d 68, 71 (8th Dist.1989) (holding where express warranty became a

basis of the bargain, seller’s subsequent disclaimer of the express warranty is “ineffective.” Id. at

72 (emphasis added)).

        Moreover, the parties understood that this manufacturer’s warranty was transferable by Ms.

Fox to her consumer customers. This is first evidenced by the plain terms of the express warrant

which contain no limitation on transferability. This is further evidenced by the clear understanding

of both Ms. Fox (Fox Aff. ¶ 31.) and Robinson, Oneida’s former exclusive licensee and the actual

manufacturer of the vast majority of the Oneida product that Ms. Fox has in inventory.

(Montalbano Aff. ¶ 16 and 19.).

        Robinson had full knowledge of, and approved, Ms. Fox’s marketing and resale to her

customers of all Oneida flatware with the manufacturer’s limited warranty, which was for “the

lifetime of the original owner.” (Fox Aff. ¶ 31; Montalbano Aff. ¶ 16.) Indeed, Robinson even



                                                     6
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 14 of 44 PAGEID #: 721




supplied Ms. Fox with extra manufacturer warranty cards for Ms. Fox to include in her packages

of Oneida flatware to Ms. Fox’s customers. (Fox Supp. Aff. ¶ 36; Montalbano Supp. Aff. ¶ 8.)

The sole purpose of supplying these warranty cards to Ms. Fox was so that she could notify her

customers of the warranty that existed on the product which she sold.

        Ms. Fox purchased a substantial volume of inventory from Robinson because she was

permitted to pass along the warranty to her end-user customers, and Robinson agreed to honor that

warranty. (Fox Aff. ¶¶ 31-32; Montalbano Aff. ¶¶ 16-17.) Ms. Fox would not have continued to

purchase Oneida flatware from Robinson if she was not permitted to resell the flatware to

customers with the warranty included, and Robinson was aware of this fact. (Fox Aff. ¶ 33;

Montalbano Aff. ¶ 18.) Ms. Fox’ ability to pass on the manufacturer’s warranty to her customers

was an essential element and basis the bargain between Ms. Fox and Robinson each time she

purchased inventory.

        After Oneida re-assumed control over the Oneida brand in 2019, it treated its flatware sales

to Ms. Fox in the exact same manner, all being sold with the understanding that Ms. Fox would

market and resell the inventory with the lifetime warranty attached and applicable. That is, after

Oneida retook control over the Oneida brand in the United States from Robinson, Oneida also

honored the warranty claims made by Ms. Fox’s customers on product purchased from Ms. Fox

that Ms. Fox previously purchased from Oneida or Robinson. (Fox Aff. ¶ 76.) They did so

because the express terms of the warranty clearly require the same. This course of performance

clearly indicates that Ms. Fox had the ability and right to pass on the manufacturer’s warranty to

her customers. See Fine Line Communs., Inc. v. I. Schumann & Co., 2010-Ohio-1438 (the facts

and circumstances that give rise to the terms of a contract include custom and course of dealings

between the parties); Circuit Solutions, Inc. v. Mueller Elec. Co., 2008-Ohio-3048 (same).



                                                     7
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 15 of 44 PAGEID #: 722




        Significantly, Oneida honored the manufacturer’s warranty on claims made by customers

of Ms. Fox with Oneida having full knowledge of her reselling business operations. At no point

in time while Ms. Fox was still purchasing goods from Oneida, did Oneida ever suggest that its

warranty was limited to sales made only by authorized dealers of Oneida, or that its warranty was

not transferrable to Ms. Fox’s customers. (Fox Supp. Aff. ¶¶ 6-7). As explained above, Oneida

cannot now retroactively limit its warranty after it became a basis of the bargain of a past sales

contract with Ms. Fox. Ohio Sav Bank v. H. L. Vokes Co., 54 Ohio App. 3d 68, 71 (8th Dist.1989).

        While it is true that under R.C. 1302.12(A) (Ohio’s codification of UCC 2-209), “[a]n

agreement modifying a contract” under the UCC “needs no consideration to be binding,” this does

not mean that one party to a contract may unilaterally alter the terms of a contract—including

warranty coverage—when that warranty was part of the basis of the parties’ bargain in the first

place. In Gold Kist, Inc. v. Citizens & Southern Nat’l Bank of S.C., a highly instructive case

interpreting near identical UCC provisions, farmers bought corn seed from the plaintiff after the

plaintiff represented that it would produce a high tonnage of corn per acre. 286 S.C. 272, 274-75,

333 S.E.2d 67 (S.C.Ct.App.1985). The plaintiff argued that it effectively disclaimed any express

or implied warranties, but the court disagreed. Id. at 276-77.

        Specifically, the Gold Kist court found that, at the time the plaintiff and farmers “entered

into an oral contract . . . [t]here is no evidence that the disclaimer was brought to [the farmers’]

attention.” Id. at 277. Therefore, since the disclaimer was not raised until later, it “was not a part

of the bargain between the parties.” Id. The court further noted that, under South Carolina’s

version of UCC 2-209, “a disclaimer made after the closing of the sale can be made a binding part

of the contract if the parties agree to the modification.” Id. at 277-78 (emphasis added). Otherwise,

a seller’s attempt to modify the terms of a warranty “amounts to a post-contract, unbargained-for



                                                      8
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 16 of 44 PAGEID #: 723




unilateral attempt [] to limit its obligations under the contract.” Id. at 276-77. Such an attempt is

not enforceable. Id. at 278.

        Here, Oneida is ex post facto manufacturing an argument against Ms. Fox that the court

expressly forbade in Gold Kist: the imposition of a “post-contract, unbargained-for unilateral

attempt [] to limit its obligations under the contract,” by refusing to extend the manufacturer’s

warranty to Fox’s purchasers. 286 S.C. at 276-77. Without any contractual or legal support,

Oneida is claiming that it can now limit the manufacturer’s warranty on product it or Robinson

sold to Ms. Fox years ago by unilaterally stripping Ms. Fox of her status as an authorized Oneida

dealer, which it did in April of this year. The Court should not allow this to stand.

        Before selling any product to Ms. Fox that they knew she was going to resell in the

marketplace, both Oneida and Robinson each had full authority (at their respective times) to limit

the terms of their warranty agreement with respect to Ms. Fox or her customers. Before selling to

Ms. Fox, they both could have published new or different warranty terms regarding authorized

dealers or transferability restrictions and required her to agree to the same. Robinson and Oneida

chose not to do so, and instead chose to reap substantial profits by selling to Ms. Fox with the

understanding that she was allowed to resell to customers at any time in the future with a

transferrable warranty. Therefore, since Oneida “failed to limit the warranty” at the time of

contracting with Fox, and since Fox has not agreed to this attempted modification, the warranty

should remain in full force. Jones, 142 Ga.App. at 843.

        The law is clear that a manufacturer must take steps at the time of sale to put in place

express warranty disclaimers or restrictions before the same are enforceable. When this occurs at

the time of contracting, courts will enforce clear warranty disclaimers, or other limitations on the

scope of a warranty. See e.g. Nicholson v. Jayco, Inc., N.D.Ohio No. 5:15-cv-2010, 2016 BL



                                                     9
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 17 of 44 PAGEID #: 724




323076 (Sept. 29, 2016) (court found in favor of defendant manufacturer who argued their repair

warranty did not apply as the evidence showed the warranty terms at the time of sale to plaintiff

included express language disclaiming coverage if the RV was used for commercial purposes and

that the plaintiff was aware of the same at the time purchase); Hoffman v. Daimler Trucks North

America, LLC, 940 F.Supp.2d 347 (W.D.Va.2013) (where the evidence showed a defendant

manufacturer’s warranty contained express terms at the time of sale stating that the warranty was

“nontransferable and extends only to the original purchaser acquiring the product directly from

[the manufacturer] and shall not be construed to extend to any third party, including, but not limited

to, the ultimate purchaser of the end product,” (emphasis added), the plaintiff’s breach of warranty

claim against the defendant manufacturer was dismissed plaintiff was not the original purchaser).

        These cases reflect basic common sense: a seller who offers a warranty, and does not

explicitly limit that warranty with the purchaser at the time of sale, cannot unilaterally limit its

warranty obligations after the fact. Allowing a seller to do so would turn fundamental principles

of contract law on their head. Ms. Fox is allowed under the law to rely on and enforce the warranty

that she agreed to and purchased for many years from both Robinson and Oneida.

        The key is what the parties understood, relied upon, and agreed to when the contract was

made. Contracts for the sale of goods may be later modified without consideration, but the

modification must be mutually understood and agreed upon to be enforceable. No reasonable

argument can be made that Ms. Fox ever agreed that Oneida could retroactively eliminate the

manufacturer’s warranty that existed on her inventory simply by declaring that she was no longer

an authorized Oneida dealer. For Plaintiff to suggest otherwise is without a good faith basis in

fact.




                                                     10
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 18 of 44 PAGEID #: 725




                D. Basic principles of warranty law also support the transferability of the
                   manufacturer’s warranty by Ms. Fox to her customers.

        In considering the transferability of the Oneida warranty by Ms. Fox, it is also instructive

to review basic concepts of warranty law. Warranties are creatures of contract and as such are

controlled by contract law principles. See Hyundai Motor Am., Inc. v. Goodin, 2005 BL 69490

(Ind. Feb. 22, 2005) (“Although warranty liability originated as a tort doctrine, it was assimilated

by the law of contracts and ultimately became part of the law of sales.”); Ford Motor Credit Co.

v. Mendola, 427 N.J. Super. 226, 48 A.3d 366 (N.J. Super. Ct. App. Div. 2012) (“[C]laims of

breach of warranty [] derive from the law of contracts.”). Accordingly, traditional contract

principles apply to claims for breach of warranty.

        Although warranties are governed by contract law, there are some differences between

warranties and traditional contracts. For example, most jurisdictions do not require privity of

contract in order to sustain a claim for breach of warranty. See, e.g., Nicholson v. Jayco, Inc.,

N.D.Ohio No. 5:15-cv-2010, 2016 BL 323076 (Sept. 29, 2016) (“Privity is not required to impose

liability for breach of an express warranty.”); Patty Precision v. Brown & Sharpe Mfg. Co., 742

F.2d 1260 (10th Cir.1984) (holding that, when the plaintiff is “trying to recover from the

manufacturer for express warranties allegedly made by the manufacturer . . . a vertical privity

requirement is and should be unnecessary.”).

        By not requiring vertical privity of contract, the law many years ago paved the way for the

clear transferability of warranties to the end consumer. Courts have cited myriad reasons for

abolishing the vertical privity requirement in breach of warranty cases, but “[p]rincipal among

these is the view that, in today’s economy, manufactured products typically reach the consuming

public through one or more intermediaries.” Hyundai Motor, 2005 BL 69490 at *8. In such cases,




                                                     11
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 19 of 44 PAGEID #: 726




“it makes little sense to allow the ultimate consumer redress against his immediate vendors only.”

Elden v. Simmons, 1981 OK 81, 631 P.2d 739, 742 (Okla.1981) (emphasis in original).

        Even in states where vertical privity is required to sustain a claim for breach of warranty,

end consumers who purchased goods from an intermediary can still recover from the manufacturer.

For example, in Jones v. Cranman’s Sporting Goods, the plaintiff purchased a rifle from a sporting

goods store, which exploded during loading and injured him. 142 Ga.App. 838, 237 S.E.2d 402

(Ga.Ct.App.1977). The plaintiff sued both the rifle manufacturer and the sporting goods store. Id.

at 838. When the plaintiff purchased the rifle, it was “accompanied by a card which expressly

stated that the rifle was ‘fully guaranteed’” by the manufacturer. Id. at 841. Therefore, even though

the plaintiff purchased the rifle from a retailer, the manufacturer’s guarantee “became part of the

bargain of sale and thus privity existed.” Id. at 843.

         Several sections of the Ohio Revised Code are also instructive on the transferability of the

manufacturer’s warranty on Oneida flatware. First, R.C. 1302.26, Ohio’s codified version of UCC

2-313, dictates how a seller can create an express warranty. Official Comment 2 to R.C. 1203.26

states that, “[a]lthough this section is limited in its scope and direct purpose to warranties made by

the seller to the buyer as a part of a contract for sale, the warranty sections of this Article [Chapter]

are not designed in any way to disturb those lines of case law growth which have recognized that

warranties need not be confined either to sales contracts or to the direct parties to such a contract.”

(Emphasis added.)

        In other words, by enacting R.C. 1302.26, the legislature did not intend to limit the

extension of a seller’s warranty to a party outside the contract, if that was the contracting parties’

intention. Notably, “[t]he provisions of Section 2-318,” enacted in Ohio in R.C. 1302.31 and

discussed below, “expressly recognize this case law development.”



                                                         12
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 20 of 44 PAGEID #: 727




        Furthermore, Official Comment 4 emphasizes that “the whole purpose of the law of

warranty is to determine what it is that the seller has in essence agreed to sell.” As such, R.C.

1302.26 “is adopted of those cases which refuse[,] except in unusual circumstances[,] to recognize

a material deletion of the seller’s obligation.” (Emphasis added.) Here, Oneida is attempting to,

after the fact, enforce a material deletion of its obligation, by refusing to honor its manufacturer’s

lifetime warranty to any of Fox’s purchasers after Oneida revoked Ms. Fox’ status as an authorized

dealer. There are no facts or law that support Oneida’s attempted retroactive elimination of its

warranty only for Ms. Fox’s customers. Instead, under R.C. 1302.26, Oneida’s unrestricted

promise at the time of sale to honor its warranty for all purchasers of Oneida product became a

basis of the parties’ bargain, and the Court should not permit Oneida to materially delete its

obligation after the fact.

        Next, R.C. 1302.29, Ohio’s codified version of UCC 2-316, explains how a seller can

exclude or modify a warranty. Under Subsection (A), “[w]ords or conduct relevant to the creation

of an express warranty and words or conduct tending to negate or limit warranty shall be construed

wherever reasonable as consistent with each other.” However, “subject to the provisions of section

1302.05 of the Revised Code on parol or extrinsic evidence, negation or limitation is inoperative

to the extent that such construction is unreasonable.” (emphasis added).

        In practice, this section applies when a manufacturer includes warranty language in one

part of a contract at the time of sale, but also attempts to limit or exclude warranty coverage in

another part of the same contract. This is clearly not the case at bar. Here, Oneida is attempting

to unilaterally eliminate valuable warranty coverage after it already contracted with Ms. Fox.

        Nevertheless, the rationale behind R.C. 1302.29 is still illuminating. Official Comment 1

states that “[t]his section is designed principally to deal with those frequent clauses in sales



                                                     13
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 21 of 44 PAGEID #: 728




contracts which seek to exclude” all warranty coverage. (Emphasis added.) This implies that there

are other potential reasons for enacting—and applying—R.C. 1302.29. Comment 1 then clarifies

that, ultimately, R.C. 1302.29 is designed to “protect a buyer from unexpected and unbargained

language of disclaimer[,] by denying effect to such language when inconsistent with language of

express warranty.” (emphasis added). This rationale aligns with the parties’ current dispute, as

Oneida is attempting to subject its buyer, Ms. Fox, and her foreseeable purchasers, to “unexpected

and unbargained language of disclaimer,” which is entirely inconsistent with the warranty

protections that Oneida promised in the first place.

        Indeed, consider the recent warranty claim made by Ms. Nichols described in the statement

of facts above. Ms. Nichols purchased Oneida flatware from Ms. Fox in 2019 when Ms. Fox was

authorized by Oneida. Ms. Nichols was provided a copy of the manufacturer’s warranty that exists

on all Oneida flatware, the terms of which contain no transferability or authorized dealer

restrictions. Instead, it warrants against defects in manufacture and promises to replace defective

goods. When Ms. Nichols recently made a warranty claim to Oneida, Oneida’s true motives in

this action against Ms. Fox were further revealed. Without legal justification and in breach of their

warranty obligations, Oneida denied the claim simply because Ms. Nichols said she purchased her

product from Ms. Fox. Where in Oneida’s published warranty statement is such a disclaimer

made? What possible argument can be made that such unbargained for disclaimer is reasonable?

        Finally, R.C. 1302.31, Ohio’s codified version of UCC 2-318, covers third-party

beneficiaries of express or implied warranties. The Uniform Commercial Code provides three

alternative versions of section 2-318, allowing states to pick the alternative (or some version

thereof) that they prefer. See Hyundai, 2005 BL 69490 at *7-8 (discussing alternatives A, B, and

C to UCC 2-318). Ohio enacted alternative A in R.C. 1302.31, which extends a seller’s warranty



                                                       14
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 22 of 44 PAGEID #: 729




coverage to “any natural person who is in the family or household of his buyer or who is a guest

in his home if it is reasonable to expect that such person may use, consume, or be affected by the

goods and who is injured in person by breach of the warranty.” The final sentence of R.C. 1302.31

makes clear that “[a] seller may not exclude or limit the operation of this section.” (emphasis

added).

          Once again, the Official Comments are helpful in understanding the legislature’s intention

for R.C. 1302.31. First, Official Comment 1 states that, notwithstanding the last sentence of R.C.

1302.31, “a seller is [not] precluded from excluding or disclaiming a warranty which might

otherwise arise in connection with the sale.” However, such exclusion or disclaimer must be

“permitted by Section 2-316,” discussed above. Furthermore, R.C. 1302.31 is not intended to

“preclude the seller from limiting the remedies of his own buyer and of any beneficiaries, in any

manner provided in Sections 2-718 or 2-719.” Ultimately, “[w]hat this last sentence forbids is

exclusion of liability by the seller to the persons to whom the warranties which he has made to his

buyer would extend.”

          Here, Oneida expressly represented that its manufacturer’s warranty would extend for the

lifetime of the original consumer purchaser with no transferability restrictions stated of any kind.

At the time of contracting with Ms. Fox, Oneida chose not to exclude or disclaim its warranty

coverage pursuant to R.C. 1302.29 (Ohio’s version of UCC 2-316). Therefore, as guided by

Comment 1, section R.C. 1320.31 bars Oneida from subsequently excluding its warranty coverage

for Fox’s purchasers, after it already promised to extend coverage to them.

                 E. Can a trademark owner later cancel a warranty that was part of the sales
                    transaction by de-authorizing a reseller?

          On the second page of the Court’s August 14, 2020 Order, the Court asks the parties to

address the specific question of whether a trademark owner can later cancel a warranty that was


                                                     15
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 23 of 44 PAGEID #: 730




part of a sales transaction with a reseller simply by de-authorizing the reseller after the sale occurs.

As explained above, the answer is clearly no. An unrestricted warranty issued with purchased

goods becomes part of the sales transaction, as it was part of the bargain obtained by the buyer.

See Ohio R.C. 1302.26. In this case it was part of the bargain Ms. Fox received when she

purchased her Oneida flatware. Like any other contract term, it cannot be amended or limited after

the sales transaction without a subsequent agreement by the buyer. Gold Kist, Inc. v. Citizens &

Southern Nat’l Bank of S.C., 286 S.C. 272, 274-75, 333 S.E.2d 67 (S.C.Ct.App.1985); See Ohio

Sav Bank v. H. L. Vokes Co., 54 Ohio App. 3d 68, 71 (8th Dist.1989).

        This does not mean that a trademark owner cannot limit the terms of its warranty before it

enters into the sales transaction with a reseller. It is possible to do so. For example, a trademark

owner may be able to restrict the applicability of its warranty to a particular length of time, or to a

specific group of buyers or parties downstream in the sales transaction. The critical question is:

what did the warranty provide at the time it became part of the basis of the bargain? Here, at all

relevant times the manufacturer’s warranty on Oneida flatware was completely unrestricted as to

whom could assert a claim under the warranty. Oneida has absolutely no ability to retroactively

place restrictions on its warranty after the product was sold, whether to a customer or to a reseller.

                F. Does the failure or refusal by a reseller to enter into an agreement allowing
                   Oneida an opportunity to inspect the reseller’s goods give Oneida a basis
                   to cancel its warranty?

        The answer to this question is no. Again, given that a warranty is a creature of contract,

Ford Motor Credit Co. v. Mendola, 427 N.J. Super. 226, 48 A.3d 366 (N.J. Super. Ct. App. Div.

2012) (“[C]laims of breach of warranty [] derive from the law of contracts.”), the starting point in

answering the question is determining what the terms of the manufacturer’s warranty were at the

time the underlying sales transaction occurred. Oneida’s written warranty is not now, nor was it



                                                      16
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 24 of 44 PAGEID #: 731




at the time that it and Robinson sold product to Ms. Fox, limited to only authorized dealers, or

customers of authorized dealers. As explained above, Oneida cannot amend that warranty now

and make the amended terms retroactive.

        That is not to say that Oneida did not have the right to limit its warranty coverage to only

those dealers that entered into authorized dealer policies with Oneida. See Hoffman v. Daimler

Trucks North America, LLC, 940 F.Supp.2d 347 (W.D.Va.2013) (limitations in an express

warranty are enforceable by the seller). If Oneida had previously included written and disclosed

limitations in its express warranty, and those warranty limitations had become part of the basis of

the bargain with Ms. Fox, then those limitations may have been enforceable now.

        The undisputed facts simply do not support a conclusion that Oneida ever restricted its

warranty at the time it or Robinson sold goods to Ms. Fox. Accordingly, Ms. Fox has never been

under any obligation to allow Oneida to inspect her inventory, and Oneida may not unilaterally

cancel any warranty as a result of Ms. Fox exercising her clear right to refuse Oneida’s new

demands to inspect her inventory for the first time in over seventeen years of doing business as an

Oneida reseller.

        III.    What rights does a trademark owner have to control product after it has
                been sold by the trademark owner?

                A. Relevant facts to which the law will be applied.

        Ms. Fox has been selling Oneida flatware since 2002. (Fox Orig. Aff. ¶ 7.) Whenever she

has had inventory of Oneida product, she has stored that inventory in one of four locations: (1) in

rooms in her house; (2) in a storage room in her son’s house, located on the lot next door; (3) in a

commercially-leased warehouse facility located within 5 miles of her home in Chapel Hill, North

Carolina; or (4) in rooms in her former house in New Jersey. (Fox Supp. Aff. ¶ 14.) Each of these

locations is above-grade, dry, and shielded from direct sunlight. (Id. at ¶ 15.) None of Ms. Fox’s


                                                    17
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 25 of 44 PAGEID #: 732




inventory, stored in any of these three locations, has ever suffered any damage related to weather,

water, heat, or other damaging conditions. (Id. at ¶ 16.) Moreover, in her seventeen years of

selling Oneida product, Ms. Fox has never received a single customer complaint that related in any

way to Ms. Fox’s inventory storage or maintenance. (Id. at ¶ 17.)

        Contrary to Oneida’s statements to this Court, prior to December 2018, neither Oneida nor

Robinson had any quality control standards relating to how they expected resellers or dealers of

Oneida product to maintain their inventory of Oneida flatware. (Id. at ¶ 18.) During her first

sixteen years of selling Oneida flatware, neither Oneida nor Robinson ever (1) provided Ms. Fox

with any measures on how her inventory should be stored, (2) asked her any questions on how she

stored her inventory, or (3) asked to inspect any of her storage location facilities. (Id. at ¶ 19.) In

fact, during her entire business relationship with Oneida, Ms. Fox’s inventory storage and/or

maintenance was never even a point of discussion. (Id.) Any attempt by Oneida to create such

policies after-the-fact to enforce against Ms. Fox is mere pretext to control her, not the quality of

Oneida branded product.

        The first time Oneida ever notified Ms. Fox of any measures on how her inventory should

be maintained was in December 2018, when Oneida sent Ms. Fox its Authorized Dealer Policy.

(Id. at ¶ 20.) That policy contained the following statement:

        Product Handling/Storage: Dealer shall comply with all instructions provided by
        Oneida regarding the storage, handling, shipping, disposal or other aspects of the
        Product. Dealer shall store Products in a cool, dry place, away from direct sunlight,
        extreme heat, and dampness.

(Id.) This was the same policy that provided a dealer could no longer sell inventory on third-party

ecommerce websites or use customized packaging. (Id. at ¶ 21.) Because Ms. Fox would not

agree to those two terms, she immediately contacted Oneida and informed Oneida of her objection

to the same. (Id.) Oneida told Ms. Fox that she did not have to abide with the same. (Id. at ¶ 22.)


                                                      18
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 26 of 44 PAGEID #: 733




Significantly, after Oneida sent Ms. Fox the Authorized Dealer Policy in December 2018, Oneida

never sent Ms. Fox any other instructions “regarding the storage, handling, shipping, disposal or

other aspects of the Product.”     (Id. at ¶ 23.) Moreover, Oneida never asked to see Ms. Fox’s

storage facilities, nor made any inquiries about how she stored her inventory, during the entirety

of 2019. (Id. at ¶ 24.) Once again, it was never an issue. (Id.)

        Oneida knew that Ms. Fox would never agree to be bound by the terms of the Authorized

Dealer Policy. Doing so would instantly destroy the legitimate business Oneida knew she had

worked to build on ecommerce platforms over the course of nearly two decades. Oneida’s “policy”

was never intended or used by Oneida to guide the maintenance, storage, or transport of Ms. Fox’s

inventory; it was mailed out to create a paper trial and manufacture a reason to bring legal claims

against her. That is the definition of pretext.

                B. U.S. law has long recognized that trademark rights are limited by the first
                   sale doctrine.

        Under the Lanham Act, a trademark owner’s right to control distribution of its own

products is limited by the “first sale” doctrine. This principle has been upheld consistently since

the Supreme Court issued its opinion in Prestonettes, Inc. v. Coty, 264 U.S. 359, 44 S.Ct. 350, 68

L.Ed. 731 (1924). In that case, the defendant purchased genuine COTY toilet powder from the

plaintiff, subjected the powder to pressure, added a binder, and sold the new compound in a metal

container under the COTY trademark. Id. at 366. The Supreme Court found no trademark

infringement. Id. at 369. Rather, the Supreme Court recognized that a trademark does not confer

a right to prohibit use of the trademark in all circumstances. Id. at 368-69. The trademark owner

has only the limited right to prohibit uses of the mark which are likely to cause confusion to buyers:

        When the mark is used in such a way that does not deceive the public we see no
        such sanctity in the word as to prevent its being used to tell the truth. It is not taboo.



                                                       19
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 27 of 44 PAGEID #: 734




Id. at 368. The Coty decision was the origin of the first sale doctrine under trademark law.

        Since Coty was decided nearly one hundred years ago, the first sale doctrine has

consistently been accepted and applied as the law in this country and has been further developed

by the lower courts. The rule is based on the premise that “trademark law is designed to prevent

sellers from confusing or deceiving consumers about the origin or make of a product, which

confusion ordinarily does not exist when a genuine article bearing a true mark is sold.” Brilliance

Audio, Inc. v. Haights Cross Commc’n, Inc., 474 F.3d 365, 369 (6th Cir.2007) (quoting NEC Elecs.

v. CAL Circuit Abco, 810 F.2d 1506, 1509 (9th Cir.1987)).

        As the Eleventh Circuit noted in Davidoff & CIE, S.A. v. PLD Int’l Corp., the first sale

doctrine has also been commonly referred to as the “exhaustion doctrine,” because “the trademark

protections of the Lanham Act are exhausted after the trademark owner’s first authorized sale of

that product.” 263 F.3d 1297, 1301 (11th Cir.2001). Thus, once the trademark owner places the

goods in the stream of commerce, the subsequent purchaser is free to resell those goods and use

the trademark to describe the goods.

        As another court described:

        Under this doctrine, as applied within the borders of a sovereignty, a markholder
        may no longer control branded goods after releasing them into the stream of
        commerce. After the first sale, the brandholder’s control is deemed exhausted.
        Down-the-line retailers are free to display and advertise the branded goods.

Osawa & Co. v. B&H Photo, 589 F.Supp. 1163, 1173 (S.D.N.Y.1984). Stated otherwise, under

the first sale doctrine, “a markholder may no longer control branded goods after releasing them

into the stream of commerce.” McDonald’s Corp. v. Shop at Home, Inc., 82 F.Supp.2d 801, 812

(M.D.Tenn.2000) (quoting Liz Claiborne, Inc. Mademoiselle Knitwear, Inc., 979 F.Supp. 224, 230

(S.D.N.Y.1997) (emphasis added). In this way, the first sale doctrine balances the trademark




                                                    20
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 28 of 44 PAGEID #: 735




owner’s rights against the subsequent purchaser’s property right to resell the goods it lawfully

purchased.

        The importance of this line of demarcation, i.e. the time at which the brand owner places

its goods in the stream of commerce, was further discussed by the Ninth Circuit in Sebastian Int'l,

Inc. v. Longs Drug Stores Corp., 53 F.3d 1073 (9th Cir.1995). Sebastian involved a plaintiff

manufacturer of hair care products that sold its product only to professional salons, who were

members of the plaintiff’s professional salon program. Id. at 1074. The plaintiff attempted to limit

the distribution of its product to consumers only through those professional salons members. Id.

It did so by requiring members of the program not to sell the plaintiff’s products to non-member

salons. Id. The defendant in Sebastian was not a member of the program, but had purchased

branded goods from a member of the program, apparently in violation of the seller’s previous

agreement with the plaintiff. Id. The plaintiff sued the defendant for trademark infringement, and

obtained a preliminary injunction precluding the defendant from selling the trademarked goods

that the defendant had lawfully purchased on the open market. Id. The defendant appealed. Id.

        In reversing the district court’s decision, the Ninth Circuit recognized that, under the first

sale doctrine, “the right of a producer to control distribution of its trademarked product does

not extend beyond the first sale of the product.” Id. (emphasis added). Therefore, “[r]esale by

the first purchaser of the original article under the producer’s trademark is neither trademark

infringement nor unfair competition.” Id. The court explained the rationale for the first sale

doctrine, and its rejection of the defendant’s arguments trying to circumvent the same, by saying:

        The ‘first sale’ rule provides a sensible and stable accommodation between strong
        and potentially conflicting forces. By guaranteeing that a product will be identified
        with its producer, it serves the legitimate purposes of trademark law—the producer
        gains the good will associated with the quality of its product, and the consumer gets
        exactly what the consumer bargains for, the genuine product of the particular
        producer. On the other hand, the ‘first sale’ rule preserves an area for competition


                                                     21
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 29 of 44 PAGEID #: 736




        by limiting the producer’s power to control the resale of its product. The ‘first sale’
        doctrine has proven to be a reliable and useful guide in an area in which a high
        volume of business-driven litigation must be expected.

        For the express purpose of controlling the downstream distribution of its products
        to the ultimate consumers and eliminating ‘diversion’ to unauthorized retailers,
        [Plaintiff] seeks to avoid the ‘first sale’ rule and enjoin [Defendant] from reselling
        [Plaintiff’s] products that [Defendant] has purchased on the open market. We reject
        [Plaintiff’s] attempt to circumvent the ‘first sale’ rule.

Id. at 1074-75.

        The holding in Sebastian squarely applies to the facts in this case. The only substantive

difference between Sebastian and the present case is that, unlike the reseller in Sebastian, Ms. Fox

did not purchase her inventory on the open market from other Oneida dealers, in violation of those

resellers’ agreements with Oneida. Rather, she purchased her Oneida product directly from either

Oneida or Robinson, with their full understanding that she would be reselling that product to

consumers. Thus, Oneida’s attempt to circumvent the first sale doctrine is much more egregious

than the plaintiff’s attempt in Sebastian. Like the court in Sebastian, this Court properly rejected

Oneida’s argument.

                  1. Under the first sale doctrine, a trademark owner has the right to control the
                     quality of its trademark goods before they enter the stream of commerce.

        In considering a trademark owner’s ability to maintain quality control over its branded

goods, a distinction must be made between the right to control the quality of those goods before

they are sold, and the right to control those goods after they have been released into the stream of

commerce. A trademark owner’s ability to control the quality of their branded goods before their

first sale has been incorporated into the first sale doctrine, but the ability to control branded goods

after the first sale has not.

        A threshold issue for applying the first sale doctrine is determining whether the goods sold

by the reseller are genuine. The first sale doctrine applies to genuine goods, and “presupposes that


                                                      22
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 30 of 44 PAGEID #: 737




the goods were authorized to be made, in the first instance.” Too, Inc. v. TJX Cos., 229 F.Supp.2d

825, 834 (S.D.Ohio 2002) (citing Liz Claiborne, 979 F.Supp. at 230). It is through the genuineness

requirement of the first sale doctrine that a trademark owner is able to control the quality of its

product, before those goods are released into the stream of commerce.

        The trademark owner’s right to control the quality of the goods that bear its mark, before

those goods are released into the stream of commerce, was at the core of the Second Circuit’s

decision in El Greco Leather Prods. Co., Inc. v. Shoe World, Inc., 806 F.2d 392 (2d Cir.1986),

cert. denied, 484 U.S. 817, 108 S.Ct. 71, 98 L.Ed.2d 34 (1987). In El Greco, the plaintiff trademark

owner ordered seven lots of shoes from its foreign manufacturer. 806 F.2d at 393. After receiving

and accepting the first five lots of shoes, the plaintiff cancelled its order for the two remaining lots,

which the manufacturer had already produced. Id. at 394. The manufacturer then sold the shoes

bearing the plaintiff’s trademark to the defendant, a discount retailer, who then sold the shoes in

its retail stores. Id.The plaintiff sued the defendant for trademark infringement. Id.

        In defense of the claim, the defendant argued that the sale of “genuine” goods cannot

give rise to the necessary likelihood of confusion. Id. The defendant argued, and the district court

agreed, that the goods were genuine because they had been manufactured at the plaintiff’s

direction. Id. at 394-95. The Second Circuit reversed, however, finding that the shoes were not

genuine. Id. at 396. Specifically, the court noted that the shoes were distributed without first being

inspected by the plaintiff trademark holder to ensure quality, and therefore did not receive an

inspection certificate from the plaintiff. Id. at 395-96. As the court referenced earlier in its

discussion, “[t]he holder of a trademark is entitled to require, as El Greco did here, that no

merchandise be distributed without its first being inspected by the holder or its agent to insure




                                                       23
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 31 of 44 PAGEID #: 738




quality.” Id. at 395 (emphasis added). Therefore, since the two lots of shoes at issue were

distributed without the trademark holder’s inspection, the shoes were not genuine. Id. at 395-96.

        Although the Sixth Circuit has never addressed the El Greco definition of genuineness,

district courts within the Sixth Circuit have. Those courts have generally followed El Greco’s

definition of “genuine,” and have required that goods must first be authorized by the trademark

owner for sale before those goods are considered “genuine.” See, e.g., FURminator, Inc. v. Kirk

Weaver Enters., Inc., 545 F.Supp.2d 685, 690 (N.D.Ohio 2008) (“Courts in the Sixth Circuit are

in agreement with the Second Circuit” that, “[i]f the trademark owner did not approve the original

sale, the goods cannot be considered genuine as a matter of law and infringement is established.”)

(quoting Ryan v. Volpone Stamp. Co., 107 F.Supp.2d 369, 382 (S.D.N.Y.2000)); McDonald’s

Corp., 82 F.Supp.2d. at 811 (“It does not matter that the owner of the trademark objects to the use

of its mark, as long as one approved sale has already occurred.”) (citing Restatement of the Law

3d, Unfair Competition, Section 24 (1995)); Too, Inc., 229 F.Supp.2d at 834 (citing Liz Claiborne,

979 F.Supp. at 230.

        This Court’s decision in Abercrombie & Fitch v. Fashion Shops of Kentucky, Inc. is

instructive of how a brand owner is allowed to exercise quality control over its goods until the time

those goods are authorized to be sold. 363 F.Supp.2d 952 (S.D.Ohio 2005). In Abercrombie, the

plaintiff sought to enjoin a discount retail clothing chain in Kentucky, Indiana, and Ohio from

selling clothing Abercrombie believed was counterfeit. Id. at 954. At a hearing, it was explained

that some of the clothing at issue may have been approved for manufacture by Abercrombie’s

overseas manufacturers, rejected by Abercrombie, and then never authorized for first sale and

distribution. Id. at 955-56. Other product had been authorized for first sale and distribution by




                                                     24
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 32 of 44 PAGEID #: 739




Abercrombie, but only in a market outside of the United States, pursuant to a “Sell-Off Compliance

Agreement.” Id. at 955.

        Ultimately, this Court in Abercrombie engaged in an exercise of drawing lines between

several legal situations, on the one hand, and infringing situations, on the other. Id. at 962. In

particular, the Court indicated an “easy ‘line’ to draw” was one “demarcating any merchandise

manufactured without Abercrombie’s approval or rejected by Abercrombie and sold without a

‘Sell-Off Compliance Agreement.’ Under the first sale doctrine, this merchandise was not

‘authorized to be made, in the first instance,’ nor has an approved sale of this merchandise

occurred.” Id. The Court then agreed with Abercrombie’s argument “that this category of

merchandise falls squarely within the El Greco rule and this Court’s decision in Too, Inc. v. TJX

Companies, Inc.” Id. (emphasis added).

        This Court in Abercrombie then went on to examine where to draw the line with respect to

the “grey goods,” i.e. clothing sold pursuant to a “Sell-Off Compliance Agreement” between the

parties, where the manufacturer was given authorization to sell rejected merchandise outside of

the United States, but not inside the United States. Id. at 963. In doing so, this Court noted how

other courts had found grey goods to be genuine when “their production was authorized by

contract, they were labeled with the trademark with the intent that they be sold in the United States,

and they were sufficiently similar that they could not give rise to the confusion section 1114 was

intended to prevent.” Id. at 964 (quoting Original Appalachian Artworks, Inc. v. Granada Elecs.,

Inc., 816 F.2d 68 (2d Cir.1987), cert. denied, 484 U.S. 847, 108 S.Ct. 143, 98 L. Ed. 2d 99 (1987)).

Accordingly, this Court in Abercrombie treated the defendant’s grey goods as genuine, but

ultimately rejected the defendant’s right to resell those goods in the United States because they




                                                     25
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 33 of 44 PAGEID #: 740




were materially different from the branded goods that plaintiff was reselling in the United States.

Id. at 966.

        Thus, while a trademark owner has the right to control the quality of its branded goods,

generally that right is extinguished at the time the trademark owner sells its goods to another or

authorizes the sale of those goods. At that point, the goods are considered genuine and are subject

to the first sale doctrine. McDonald’s Corp., 82 F.Supp.2d at 812 (“[A] markholder may no longer

control branded goods after releasing them into the stream of commerce.”) (emphasis added).

        In the instant case, there is no reasonable dispute over whether the flatware in Ms. Fox’s

inventory is genuine. Over the course of her roughly seventeen-year career selling Oneida

flatware, all of the Oneida flatware that Ms. Fox purchased was manufactured under the authority

of either Robinson or Oneida. (Fox Orig. Aff. ¶ 52.) Moreover, Ms. Fox purchased all of her

inventory directly from, or with the permission of, Oneida or Robinson. (Id. at ¶ 53.) From 2005

to 2009, Oneida approved—and categorically encouraged—Ms. Fox to sell her inventory on eBay

and Amazon. (Id. at ¶ 13.) From 2009 to 2018, Robinson provided its express approval for Ms.

Fox to sell her inventory on eBay and Amazon, worked hand-in-hand with her to increase her sales

on such platforms, and honored her customer’s warranty claims. (Id. at ¶¶ 21, 27-28, 31.)

        But Ms. Fox does not just rely on her Affidavit testimony to support this fact. She has also

introduced the Affidavit testimony of Laureen M. Montalbano, Robinson’s Sales Manager from

2007 to 2020. Ms. Montalbano avers in her Affidavit that, over the ten-year period that Ms. Fox

did business with Robinson, Ms. Fox purchased millions of dollars’ worth of Oneida flatware from

Robinson. (Montalbano Orig. Aff. ¶ 7.) Oneida has offered nothing to refute this testimony.

        Given the undisputed nature of the testimony supporting the genuineness of Ms. Fox’s

inventory, Oneida’s ability to control the distribution of that inventory ended after it and/or



                                                    26
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 34 of 44 PAGEID #: 741




Robinson released those products into the stream of commerce—i.e. when they sold them to Ms.

Fox. As the Ninth Circuit held in Sebastian Int'l, “the [trademark owner’s] right to control

distribution of its trademarked product does not extend beyond the first sale of the product.”

53 F.3d at 1074 (emphasis added). Once Oneida and/or Robinson sold the Oneida product to Ms.

Fox—not only without restriction, but with full knowledge on how that product would be resold

to consumers—Oneida lost any ability to control the distribution of that product later in time.

Oneida’s trademark rights in the products in Ms. Fox’s inventory have been exhausted.

                2. Some courts have recognized a post-first sale quality control exception to the
                   first sale doctrine in limited, fact-specific circumstances.

        There are at least two post-first sale quality control exceptions to the first sale doctrine that

have been recognized by some jurisdictions in the United States. Although neither of these lines

of cases have been recognized by the Sixth Circuit, or any district court within the Sixth Circuit,

it is instructive to briefly review both lines of cases.

        The first line of cases involves resellers who intentionally subvert quality control measures

that a trademark owner has established to maintain the quality of its branded product after those

goods are released into the stream of commerce. Representative decisions in this area are two

decisions of the Second Circuit: Warner-Lambert Co. v. Northside Dev. Corp., 86 F.3d 3 (2d

Cir.1996), and Zino Davidoff SA v. CVS Corp., 571 F.3d 238 (2d Cir.2009). In Warner-Lambert,

the plaintiff, brand owner of the HALLS cough drop mark, made certain efforts to maintain the

quality of HALLS cough drops on retail store shelves. 86 F.3d at 5. The plaintiff mark owner had

discovered through research that its cough drops had only a limited shelf life before they began to

deteriorate and lose their effectiveness. Id. Accordingly, the brand owner established a 24-month

shelf life for its product. Id. It attempted to enforce that policy by placing the expiration date on

its product packaging, having representatives monitor its product on retail store shelves, and then


                                                       27
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 35 of 44 PAGEID #: 742




issuing credits to retailers for new product to replace outdated supplies. Id. The defendant had

acquired HALLS cough drops at a discount, because the cough drops had a short shelf life

remaining at the time of purchase. Id. The defendant then repackaged the goods to remove the

expiration date, so the short remaining shelf life would not be ascertainable. Id. The defendant

then resold the product to unsuspecting drug stores. Id.

        Zino Davidoff involved similar attempts to subvert the brand owner’s post-first sale quality

control measures. In Zino Davidoff, the plaintiff brand owner limited sales of its COOL WATER

products to luxury retailers, and had declined to sell to CVS, the defendant. 571 F.3d at 241.

Though not an authorized retailer, CVS was nonetheless able to secure stock of COOL WATER

product from outside the plaintiff’s normal distribution channels. Id. Some of the COOL WATER

fragrances sold by CVS were counterfeit, and some of the COOL WATER stock purchased by

CVS was comprised of gray-market goods. Id. That is, goods that were manufactured under

authorization from the plaintiff, legally purchased outside the United States from authorized

distributors, but then imported to the United States by persons other than plaintiff and without the

plaintiff’s permission. Id. The plaintiff had incorporated universal product coding (“UPC”) on its

products to help easily identify counterfeit products, and to identify the batch number of defective

batches of its product. Id. at 240-41. CVS was selling COOL WATER product on which the

UPC bar code had been removed or altered. Id. at 241-42.

        In both cases, the Second Circuit ruled in favor of the brand owner and against the reseller

who had attempted to intentionally subvert established quality control measures that the brand

owner had put in place to maintain the quality of its goods after those goods had been released into

the stream of commerce. In so doing, the Second Circuit articulated the following tests:

        [A] trademark holder is entitled to an injunction against one who would subvert its quality
        control measures upon a showing that (i) the asserted quality control procedures are


                                                    28
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 36 of 44 PAGEID #: 743




        established, legitimate, substantial, and nonpretextual, (ii) it abides by these procedures,
        and (iii) sales of products that fail to conform to these procedures will diminish the value
        of the mark.

Id. at 244 (citing Warner-Lambert, 86 F.3d at 6).

        For multiple reasons, the Second Circuit’s post-first sale quality control exception set forth

in Warner-Lambert and Zino Davidoff has no applicability to the present case. First and foremost,

Ms. Fox has never attempted to subvert any of Oneida’s quality control measures. She has simply

sold her inventory of genuine Oneida product, as Oneida and Robinson had previously authorized.

Moreover, for the vast majority of her business relationship with Oneida, there were no quality

control measures whatsoever. Certainly no such measures existed at the time she purchased

product from Oneida.

        As to the control measures set forth in Oneida’s 2019 Authorized Dealer Policy, those

measures were never discussed, were never agreed to by Ms. Fox, and were never enforced against

anyone by Oneida. Oneida knew Ms. Fox would never agree to its new Authorized Dealer Policy,

which would have required her to terminate her entire business presence on Amazon, eBay, and

similar online platforms. It is clear this Oneida “policy” was mere pretext, a paper trail laid by

Oneida to manufacture a reason to bring a federal lawsuit against Ms. Fox to try and force her out

of the marketplace. Thus, the holdings in Warner-Lambert and Zino Davidoff in favor of the brand

owner do not apply and not support Oneida’s claim here.

         The Second Circuit’s post-first sale quality control exception, set forth in Warner-Lambert

and Zino Davidoff, was extended by the District of Utah in Skullcandy, Inc. v. Filter USA, Inc.,

2019 U.S. Dist. LEXIS 104393. In Skullcandy, the court extended the quality control exception

from the Second Circuit to situations wherein the reseller may not have actively attempted to

subvert, but nonetheless violated, quality control measures that a brand owner had put in place to



                                                     29
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 37 of 44 PAGEID #: 744




maintain the quality of its goods after those goods had been released into the stream of commerce.

However, in extending the exception, the court made clear that in such a case the brand owner

must also establish the following:

        After establishing the three Warner-Lambert factors, a mark holder must have
        established that the unauthorized reseller either failed to abide by the trademark
        holder's quality controls, id. at 6, or interfered with the trademark holder's ability to
        implement its quality controls, Zino, 571 F.3d at 243. See also Wellnext LLC v.
        OVM LLC, No. 17-CV-62107, 2017 U.S. Dist. LEXIS 218128, 2018 WL 7048129,
        at *3 (S.D. Fla. Feb. 16, 2018) (“In order to support such a claim at the motion to
        dismiss stage, the Complaint must allege (1) what Plaintiff's quality control
        measures are and (2) how the products sold by Defendants fail to meet these quality
        control measures.”) (quotation marks omitted).

Id. at *22-23.

        Even if the Sixth Circuit were to ever adopt the expanded post-first sale quality control

exception articulated by the district court in Skullcandy, the exception still would not apply in this

case. Not only can Oneida not establish the three Warner-Lambert factors, it also cannot establish

that Ms. Fox failed to abide by established quality control measures Oneida had in place. Any

allegations by Oneida to the contrary are unsupported, mere conjecture, and made without basis in

fact. This cannot be enough to meet Oneida’s high burden from the case law to show that the long-

standing protections of the first sale doctrine have no application to Ms. Fox.

        Furthermore, the above block quote from Skullcandy also identifies yet another reason why

the post-first sale quality control exception has no bearing on the present case: it was never pled

by Oneida. As the above quote makes clear, “the complaint must allege (1) what Plaintiff's quality

control measures are and (2) how the products sold by Defendants fail to meet these quality control

measures.” Id. at *23 (quoting Wellnext LLC v. OVM LLC, S.D. Fla. No. 17-CV-62107, 2017 U.S.

Dist. LEXIS 218128, *3). Nowhere in its Complaint did Oneida allege what its quality control

measures were, or how Ms. Fox failed to comply with them. This is because Oneida did not have



                                                       30
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 38 of 44 PAGEID #: 745




such quality control measures in place at the time that Ms. Fox purchased her inventory (i.e., at

the time of the “first sale” here.

        This last point is perhaps the most important in distinguishing the circumstances of the

present case from those of Warner-Lambert, Zion Davidoff, and Skullcandy. In each of those cases,

the brand owner not only had established legitimate quality control policies, but they also had them

in place at the time the reseller at issue acquired its goods. The resellers in these cases made their

acquisitions knowing of the restrictions that the brand owner had in place and intended to enforce,

and the resellers then either intentionally subverted those quality control measures or simply

refused to comply with them. It was because of the resellers’ actions to avoid the brand owners’

established quality control measures that the brand owners took action to enjoin the resellers and

protect their marks.

        Here, the opposite is true. It is uncontroverted that the present dispute did not begin with

Ms. Fox subverting or refusing to comply with any Oneida quality control measures. It began

when Oneida tried to force Ms. Fox to stop selling Oneida flatware on Amazon. Prior to that time,

Oneida never had any quality control measures in place, Oneida never raised any quality control

issue with Ms. Fox, nor did it have any issue with Ms. Fox accurately referring to her product as

Oneida flatware. After nearly two decades of business dealings and enjoying profits from Ms.

Fox’s purchases, it was only when she refused Oneida’s illegitimate efforts to control her and force

her to stop selling her product on Amazon that Oneida changed Ms. Fox’ status to an unauthorized

dealer. Why do such a thing? It is apparent that Oneida intended to use its new “policy” as a

pretext to sue Ms. Fox and force her into submission through the cost and stress of federal

litigation. Accordingly, it is no coincidence that it was only after Ms. Fox refused to stop selling

on Amazon that Oneida began asserting claims with respect to its trademarks.



                                                     31
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 39 of 44 PAGEID #: 746




        Notwithstanding the fact that Oneida profited from every purchase of Oneida flatware Ms.

Fox has ever made, Oneida’s counsel has represented that it was Ms. Fox’s fault that she built up

an inventory of Oneida product. This is why this case is exceptional. If a brand owner can pursue

the anticompetitive approach that Oneida has undertaken in this case, then the first sale doctrine

has no meaning, and every reseller is at the mercy of brand owners who profit from them one day,

and then try to put them out of business the next.

                3. What are a trademark owner’s rights to take steps to protect its trademark
                   when it believes that a reseller is failing to exercise reasonable care of the
                   goods?

        As outlined in the Sebastian, Warner-Lambert, Zion Davidoff, and Skullcandy cases cited

above, prior to first sale a trademark owner has the ability to put in place quality control measures

to help protect the quality of goods bearing its trademark after those goods are released into the

stream of commerce.       Those measures may include but are not limited to:

        (1) Issuing detailed quality control measures as to how resellers are to store, maintain, and
            distribute the branded goods after they are acquired from the brand owner;

        (2) Making sure the brand owner and its resellers comply with those post-sale quality
            control measures. As to resellers, this means selling only to authorized dealers who
            have agreed to comply with the brand owner’s post-sale quality control measures;

        (3) When an authorized reseller fails to comply with the post-sale quality control measures,
            or sells to an unauthorized reseller, the brand owner can then pursue its contractual
            rights against the authorized reseller who violates the authorized dealer agreement, and
            can thereafter de-authorize the particular reseller.

Significantly, when a trademark owner sells only to authorized resellers and one of those

authorized resellers sells to an unauthorized reseller who is not complying with the brand owner’s

post-sale quality control measures, as explained by the Ninth Circuit Court of Appeals in Sebastian

Int'l, Inc. v. Longs Drug Stores Corp., 53 F.3d 1073 (9th Cir. 1995), the brand owner’s recourse is




                                                     32
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 40 of 44 PAGEID #: 747




not to sue the unauthorized reseller in a trademark infringement action, but to pursue a breach of

contract action against the authorized reseller that breached the authorized reseller agreement.

        Of course, before any quality control measure may be enforced following the first sale, the

brand owner must first show that it issued legitimate, non-pretextual quality control measures that

the brand owner provided and discussed with its resellers prior to the time it sold its branded goods

to those resellers. No brand owner has the right to implement quality control measures after the

first sale or product and attempt to retroactively enforce those measures against resellers on the

product the reseller already purchased. Such an ex post facto measure would eviscerate the first

sale doctrine, and would have severe consequences on the reseller’s legitimate property right of

alienation, having purchased the branded product without any knowledge the brand owner would,

or any agreement that the brand owner could, later attempt to change the terms under which the

reseller could sell its purchased product.

                4. Does Ms. Fox have a duty (under contract, common law, uniform commercial
                   code) to care for the product?

        The answer is no, though it is also true that Oneida has no evidence to support any alleged,

legitimate concern regarding the manner in which Ms. Fox cares for her highly valuable inventory.

While Ms. Fox certainly has a business interest to maintain and care for the goods in her inventory,

neither her purchase orders with or confirmations from Robinson or Oneida, nor the common law

or the Uniform Commercial Code impose such a duty on her. Her purchase orders with and

confirmations from Robinson and Oneida simply do not touch upon the issues, as prior to

December 2018 neither seller ever had quality control standards as to how they expected resellers

to store, maintain, or transport Oneida flatware. (Fox Supp. Aff. ¶18). Likewise, how a reseller

maintains its inventory is not an element of the common law, nor is it covered in the UCC.




                                                     33
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 41 of 44 PAGEID #: 748




        Of course, Oneida’s claimed concerns over how Ms. Fox maintains her inventory have no

basis in fact. As Ms. Fox testified to in her original affidavit filed in this case, she has a lifetime

positive rating of 99% on Amazon, with over 12,000 purchaser feedbacks, and a lifetime positive

rating of 100% on eBay, with over 100,000 sales of Oneida flatware. (Fox Aff. ¶25). In contrast,

Oneida has a lifetime positive rating of 96% on Amazon. (Fox Aff. ¶26). This ‘last three percent’

difference reflects the meticulous handling, storage, care, and professionalism Ms. Fox has

demonstrated with her inventory for nearly two decades. Ms. Fox’ customer satisfaction ratings

are not surprising given that in seventeen years in business, she never received a single customer

complaint that related in any way to how she stored or maintained her inventory. (Fox Supp. Aff.

¶17).

        IV.     The Doctrines of Estoppel and Abandonment are relevant and applicable
                here against Oneida’s efforts to destroy Ms. Fox’s business.

        As set forth in Ms. Fox’s Answer, she has raised several affirmative defenses in this case,

including but not limited to, estoppel and abandonment. The estoppel argument was set forth in

Ms. Fox’s Brief in Opposition to Plaintiff’s Motion for Preliminary Injunction, and due to the

length of this brief will not be separately repeated herein. Rather, Ms. Fox would simply

incorporate that law by reference.

        Second, Ms. Fox would like to briefly explain her abandonment affirmative defense in this

case. Given the non-fungible nature of flatware, it is not Ms. Fox’s position that either Robinson

or Oneida were required to have implemented and enforced quality control measures on the

resellers of Oneida flatware over the years in order to safeguard the value of the Oneida brand.

Unlike electronics, medicines, or food products, flatware does not on its own deteriorate or “go

bad” overtime. This explains why prior to Oneida’s claims in this lawsuit, neither Oneida nor




                                                      34
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 42 of 44 PAGEID #: 749




Robinson had any quality control measures in place governing how a reseller stored and

maintained its inventory.

        The reason Ms. Fox pled the abandonment affirmative defense is because if the Court were

to accept Oneida’s argument that post-sale quality control measures are necessary for Oneida to

maintain the integrity and value of the Oneida marks, then significant issues arise as to whether

Oneida abandoned its mark over the eighty-five years that it sold Oneida flatware with no quality

control measures in place governing how a reseller/dealer stored and/or maintained applicable

inventory. See AmCan Enterprises, Inc. v. Renzi, 32 F.3d 233, 235 (7th Cir. 1994) (failure to

maintain quality control may render a trademark abandoned). Oneida’s arguments as to the need

for Oneida to enforce quality control measures over unauthorized resellers rings hollow when it is

considered that it never had such measures in place prior to its attempt to force Ms. Fox off of the

Amazon platform.




                                                    35
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 43 of 44 PAGEID #: 750




        V.      Conclusion.

        In conclusion, the law clearly permits Ms. Fox to transfer the manufacturer’s warranty to

her customers, and Oneida must honor that warranty if and when claims are submitted by Ms.

Fox’s customers. Moreover, Oneida has no right to control Ms. Fox or her inventory of genuine

Oneida branded products, having already benefited from a “first sale” of such products.

                                             Respectfully submitted,

                                             /s/ Robert G. Schuler
                                             Robert G. Schuler              (0039258)
                                             Robert G. Cohen                (0041707)
                                             Saša Trivunić                  (0096722)
                                             KEGLER, BROWN, HILL + RITTER CO., L.P.A.
                                             65 East State Street, Suite 1800
                                             Columbus, Ohio 43215
                                             PH: 614-462-5400; Fax: 614-464-2634
                                             rschuler@keglerbrown.com
                                             rcohen@keglerbrown.com
                                             strivunic@keglerbrown.com

                                             Counsel for Defendant
                                             Elyse Fox d/b/a Finest Flatware

                                             Robert E. Zaytoun             (NC Bar #6942)
                                             Matthew D. Ballew             (NC Bar #39515)
                                             John R. Taylor                (NC Bar #43248)
                                             ZAYTOUN, BALLEW & TAYLOR, PLLC
                                             3130 Fairhill Drive, Suite 100
                                             Raleigh, NC 27612
                                             PH: 919-832-6690; Fax: 919-831-4793
                                             rzaytoun@zaytounlaw.com
                                             mballew@zaytounlaw.com
                                             jtaylor@zaytounlaw.com
                                             Co-Counsel for Defendant
                                             Admitted Pro Hac 06/09/2020




                                                   36
113087\000001\4825-3281-5817v9
Case: 2:20-cv-02043-JLG-EPD Doc #: 41 Filed: 08/28/20 Page: 44 of 44 PAGEID #: 751




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing Defendant’s

Brief on Legal Issues Relevant to Plaintiff Oneida’s Claims was filed and served via the Court’s

electronic filing system upon all counsel of record on this 28th day of August, 2020.

                                             /s/ Robert G. Schuler
                                             Robert G. Schuler




                                                    37
113087\000001\4825-3281-5817v9
